DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Application filed on 11/10/2020.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record to Khalil, Hesham “A basic review on the inferior alveolar nerve block techniques”, discloses the inferior alveolar nerve block injection technique being used in dentistry. Selecting the best technique by the dentist or surgeon depends on many factors including the success rate and complications related to the selected technique. Dentists should be aware of the available current modifications of the inferior alveolar nerve block techniques in order to effectively choose between these modifications. The most important clinical landmarks used in the location of the inferior alveolar nerve block are the coronoid notch and the pterygomandibular raphe. The preferred site of needle insertion lies between these two landmarks and the point of insertion is determined by simple measurements. The insertion point is on an imaginary line drawn from the deepest part of the pterygomandibular raphe to the coronoid notch. US 2011/0015486 discloses endoscope system and endoscopic operation training system where a video of an imaging target in a patient’s body cavity at an operation site is acquired where an operation tool inserted into the patient's body cavity is manipulated by a first operator located at a first viewpoint position. In a case where an axis that passes through a center of an opening surface serving as the concave surface and is perpendicular to the opening surface is defined as a first axis, a point where the first axis and the projection surface intersect each other is defined as a projection surface center, and an axis that connects the projection surface center and an edge portion of the projection surface to each other is defined as a second axis, and a tangential line of the edge portion of the projection surface composed of a part of a spherical shape of the video displaying means is defined as a third axis, then an angle made by the first axis and the third axis is an angle at which it is possible to observe a whole of the video from the first viewpoint position, and an angle made by the first axis and the second axis is an axis at which it is possible to observe the projection surface center from the second viewpoint position. 
However, the cited art of record fails to teach, disclose or suggest limitations/features recited in claim 1 stating “estimating method for estimating a position of a landmark that is a hole existing in an object and is a site through which an insertion portion penetrates, in an endoscope image obtained by picking up an image of the object by an endoscope with the insertion portion bent, the method comprising: estimating an axis of the insertion portion; estimating a boundary of the insertion portion and the object; and estimating the position of the landmark based on the axis and the boundary”; and corresponding features/limitations in claims 12 and 13. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0263527 – discloses an image acquisition unit acquiring an endoscope image of a tubular structure having a plurality of branch structures, and an image generation unit generating an image of the tubular structure. A first certainty factor calculation unit calculates a first certainty factor indicating a possibility of presence of the endoscope within the tubular structure. A second certainty factor calculation unit calculates a second certainty factor indicating a possibility of presence of the endoscope by performing matching between the image of the tubular structure and each of the endoscope images at each of a plurality of positions within the tubular structure. A current position specifying unit specifies the current position of the endoscope based on the first and second certainty factors.
US 9,600,928 – discloses a method and device for automatically identifying a point of interest (e.g., the deepest or highest point) on the surface of an anomaly on a viewed object using a video inspection device. The video inspection device obtains and displays an image of the surface of the viewed object. A reference surface is determined along with a region of interest that includes a plurality of points on the surface of the anomaly. The video inspection device determines a depth or height for each of the plurality of points on the surface of the anomaly in the region of interest. The point on the surface of the anomaly (e.g., having the greatest depth or height) is identified as the point of interest. A profile of the object surface at the point of interest is then determined.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669